PROMISSORY NOTE- CMC XXVI
Indigo-Energy, Inc.


$40,000 (Forty Thousand Dollars)
Dated: 6-30-2009  
Principal Amount
State of Nevada     



Funding Date- On or before June 30, 2009
Due Date-  June 30, 2011


FOR VALUE RECEIVED, Forty Thousand Dollars ($40,000), the undersigned,
Indigo-Energy, Inc., a Nevada Corporation, located at 701 N. Green Valley
Parkway, Suite 200, Henderson, NV 89074 (Borrowers) hereby promises to pay to
the order of Carr-Miller Capital (Maker) the sum of $40,000 (Forty Thousand
Dollars).  The purpose of this funding is to meet part (accumulated $115,000) of
the requirement of the Global Finance Agreement Section 2. a. ii) $500K for the
third of six funding commitments.  Said sum shall be paid in the manner
following:


This Promissory Note shall bear simple Interest at ten percent (10%) per annum
from the Funding Date to the Due Date.


At the Due Date Borrower will repay the Note in the following manner:


Borrower will repay the Principal Amount along with outstanding Interest due
within 10 days of the Due Date via check to the Makers address.  Borrower may
pre-pay this note at any time without penalty by payment of Principal Amount and
pro-rata interest.


This Note shall at the option of the Maker be immediately due and payable upon
the occurrence of any of the following:


 
1-
Breach of any condition of any of the security interest.

 
2-
Upon the insolvency, dissolution, or liquidation of the Borrowers.



In the event this note shall be in default, and placed with an attorney for
collection, then the Borrower agrees to pay all reasonable attorney fees and
costs of collection. Payments not made within 10 days of due date shall be
subject to a late charge of 10% of said payment.  All payments hereunder shall
be made to the Maker.

 
1

--------------------------------------------------------------------------------

 


The Borrowers agree to be fully bound hereunder until this note shall be fully
paid and waive demand, presentment and protest and all notices thereto and
further agrees to remain bound, notwithstanding any extension, renewal,
modification, waiver, or other indulgence by the Maker or upon the discharge or
release of the Borrowers, or upon the exchange, substitution, or release of any
collateral granted as security for this Note.  No modification or indulgence by
Maker shall be binding unless in writing, and any indulgence for one occasion
shall not be an indulgence for any other or future occasion.  This Note shall
take effect as a sealed instrument and shall be construed, governed, and
enforced in accordance with the laws of the State of Nevada.


Signed the date recorded below:
          /s/ Stanley L. Teeple   06/30/09  
Stanley L. Teeple, CFO
Date
 
Indigo-Energy, Inc.
   



Accepted by Maker:
                                 
Carr-Miller Capital
 
Date
 
TIN
 

 
 
2

--------------------------------------------------------------------------------

 